PER CURIAM.
L.J. was convicted of carrying a concealed firearm. Police officers found a firearm partially concealed under the front seat of a car in which L.J. was a passenger. L.J. was in the back seat, directly behind the location of the firearm. Finding no evidence to support the conclusion that L.J. was in actual or constructive possession of the firearm, we reverse and remand with directions to vacate L.J.’s conviction and to dismiss the charges against him. Ensor v. State, 403 So.2d 349 (Fla.1981); Wilcox v. State, 522 So.2d 1062 (Fla. 3d DCA 1988); Wilson v. State, 344 So.2d 1315 (Fla. 2d DCA), cert. denied, 353 So.2d 679 (Fla.1977).
Reversed and remanded with directions.